DETAILED ACTION
Allowable Subject Matter
Claims 1-18, 20-28 are allowed.
The following is an examiner’s statement of reasons for allowance: GP2465793A to Witt teaches a method of calibrating a plurality of cameras including capturing one image of at least one array pattern, processing said image to determine a provisional position of at least one interest point, refining the position of the one interest point by selecting a partial area that includes one interest point and at least two edges that meet at the interest point and defining at least a first set of edge points and a second set of edge points, and optimizing camera calibration parameters (see Figures 4, and 10-11).  U.S. Pub. No. 2011/0085738 to Kitamura further teaches first endpoints of edges extracted by an edge extraction section and calculating regression lines based on coordinates of the endpoints (see Figure 25 and paragraphs [0021] and [0113]).  However, the prior art of record does not teach all of the limitations of the currently claimed invention.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697